Grosse, J.
(dissenting) — Under Apprendi v. New Jersey,6 only those facts that increase the statutory maximum sentence must be determined by the trier of fact. The fact of a blood alcohol concentration of .15 or above does not increase the statutory maximum penalty for driving while under the influence of intoxicating liquor. License suspension is a consequence of conviction, but is not a part of a defendant’s sentence. And even if it were, former RCW *57146.61.5055 (1998) set forth the minimum length of license suspension, not the maximum. Apprendi is therefore not applicable.
The majority is incorrect in asserting that former RCW 46.61.5055 prescribed the maximum period of license suspension. Rather, this statute set forth the minimum period that the Department of Licensing would suspend an offender’s license upon conviction of driving while under the influence of intoxicating liquor or drugs. For example, the Department of Licensing will suspend the license of an offender, with no prior convictions for driving while under the influence of alcohol, with an alcohol concentration of less than .15 for at least 90 days. The actual length of the suspension will vary depending on the conduct of the offender. Under RCW 46.20.311, the suspension will remain in effect until and unless the offender provides and maintains proof of financial responsibility. Additionally, the Department of Licensing will not reinstate one’s privilege to drive to a person who has been convicted of driving while under the influence of alcohol until that person obtains an alcohol evaluation and follows up with alcohol treatment as required under RCW 46.61.5056. Former RCW 46.61.5055 sets forth the minimum, rather than maximum, period of license suspension. Therefore, even if a license suspension were a part of an offender’s sentence (which it is not), we should be guided not by Apprendi, but by McMillan v. Pennsylvania7 under which facts that increase the mandatory minimum need not be presented to the jury for determination.
The majority’s analysis reflects a basic misunderstanding of license suspensions. As is clear from former RCW 46-.61.5055(l)(b)(iii), it is not the court, but rather the Department of Licensing that suspends an offender’s license to *572drive.8 It is true that in this case the trial court took the somewhat unusual step of noting the one-year license suspension on the judgment and sentence. But upon receiving notice that Hopkins was convicted of a first offense of driving while under the influence of alcohol with a breath test result of .15 or greater, the Department of Licensing would have suspended Hopkins’ license for at least one year even if the court had made no such notation.
Further, a close examination of Hopkins’ judgment and sentence reveals that the license suspension was not included as a part of the trial court’s sentence. Rather, the judgment and sentence indicates that Hopkins was sentenced to 365 days in jail with 363 days suspended, and a $5000 fine with $4075 suspended. The judgment and sentence then goes on to indicate that the remainder of the jail time and fine were to be suspended9 on various conditions. The one-year license suspension was included among those conditions.
The statutory maximum sentence for a conviction for driving while under the influence of alcohol is one year in jail and a $5000 fine. Other conditions that may be imposed by the court, even mandatory conditions, do not increase the statutory maximum for the crime. Likewise, the length of a license suspension has no bearing on the statutory maximum sentence for a conviction for driving while under the influence of alcohol.
The fact that a license suspension is not a part of the maximum “sentence” is made clear by reference to RCW 46.20.270. As that statute provides, a license suspension *573takes place not upon sentencing, but upon conviction. And RCW 46.20.270(4) defines “conviction” as a final conviction, an unvacated forfeiture of bail, the payment of a fine, a plea of guilty, or a finding of guilt on a traffic law violation charge, “regardless of whether the imposition of sentence or sanctions are deferred.”10
It is also apparent that our Supreme Court does not believe that a license suspension is part of an offender’s “sentence.” The Supreme Court has set forth the approved form for guilty pleas for courts of limited jurisdiction in CrRLJ 4.2(g). Paragraph 6(a) of that form contains a space to inform a defendant of the maximum sentence for the crime to which he or she is pleading guilty, and provides: “The crime with which I am charged carries a maximum sentence of_days in jail and a $_fine.” Notably, no space is provided for licensing suspensions. Rather, if the plea of guilty will result in license revocation or suspension, the box in paragraph 6(g) should be checked. As paragraph 6(g) advises the defendant, it is not sentencing, but the plea of guilty that results in license suspension. And as the form advises, a defendant pleading guilty to an offense requiring license suspension must surrender his or her license at time of plea, regardless of whether sentencing is set over. It is perhaps also notable that while the Supreme Court saw fit to include the maximum amount of jail time and fine in paragraph 6(a), paragraph 6(g) does not contain a corresponding advisement as to the length of the license suspension, again demonstrating that the length of license suspension does not affect the statutory maximum sentence for a crime.
*574Read in the context of these statutes and court rules, and viewed in the light of Washington’s long-standing line of cases holding that a license suspension is not punishment for purposes of double jeopardy,11 former RCW 46.61.5055 is ambiguous. The ambiguity created by the Legislature’s unfortunate choice in language was corrected by the 1999 amendment to the statute. An amendment to an ambiguous statute may be applied retroactively if if is clearly curative. An amendment is curative if it clarifies or technically corrects a statute.12 The 1999 amendment to former RCW 46.61.5055 made no substantive change to the statute, but merely moved the licensing suspension language out of the “shall be punished as follows” section of the statute. The 1999 amendment is therefore clearly curative in nature, and should be retroactively applied to Hopkins.
“The purpose of an enactment should prevail over express but inept wording.”13 We must avoid a literal reading of a statute if to do so would lead to absurd results.14 Various absurd consequences will flow from the majority’s interpretation of former RCW 46.61.5055. Among them, virtually every individual who pleaded guilty to driving while under the influence of intoxicating liquor or drugs or physical control with offense dates between September 1, 1995 and July 25,1999 would be entitled to withdraw their pleas. As stated above, the plea form approved by our Supreme Court does not, and did not at that time, advise defendants as to the length of license suspension. Additionally, it must be *575noted that Apprendi requires that facts that would increase the statutory maximum be pleaded in the indictment or complaint. A standard complaint for the offense does not allege the blood alcohol level, or whether a defendant refused the test, but simply quotes from the language of RCW 46.61.502. Under the majority’s analysis, virtually every person convicted of driving while under the influence of intoxicating liquor with an offense date between September 1, 1995 and July 25, 1999 who had a blood alcohol concentration of .15 or higher or who refused the blood alcohol test will be entitled to resentencing.15
Because a blood alcohol concentration of .15 or higher is not a fact that increases the statutory maximum sentence for the offense, Apprendi is not controlling. I therefore respectfully dissent.
Reconsideration granted in part and opinion modified February 1, 2002.

 Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000).


 McMillan v. Pennsylvania, 477 U.S. 79, 106 S. Ct. 2411, 91 L. Ed. 2d 67 (1986).


 Former RCW 46.61.5055(1)(b)(iii) provided in applicable part: “The court shall notify the department of licensing of the conviction, and upon receiving notification of the conviction the department shall suspend the offender’s license, permit, or privilege[.]” (Emphasis added.)


 The judgment and sentence indicates that the period of the suspended sentence was to be 24 years. Presumably, the sentencing court meant to suspend the remainder of jail time and fines for 24 months, or two years.


 See also Keyes v. Dep’t of Motor Vehicles, 11 Wn. App. 957, 528 P.2d 283 (1974) (when defendant’s plea of guilty was not vacated, department of motor vehicles was entitled to treat plea as a conviction for licensing purposes, notwithstanding the fact that the court deferred sentencing and entered judgment nunc pro tunc of not guilty); Jacks v. Nelson, 13 Wn. App. 108, 533 P.2d 452 (1975) (driver who had been found guilty of driving while under the influence of alcohol had been “convicted” for licensing purposes, even though trial court deferred sentencing and later set aside finding of guilty and reduced charge to negligent driving).


 See, e.g., State v. McClendon, 131 Wn.2d 853, 935 P.2d 1334 (1997), and the cases cited therein. See also State v. Durnell, 16 Wn. App. 500, 558 P.2d 252 (1976) (no right to counsel in proceeding to declare individual a habitual traffic offender and revoke license; license revocation is designed for protection of the public and does not involve punishment). Note that in the proceeding at issue in Durnell, it was the court, not the Department of Licensing, which suspended an offender’s license.


 In re F.D. Processing, Inc., 119 Wn.2d 452, 460, 832 P.2d 1303 (1992).


 Whatcom County v. City of Bellingham, 128 Wn.2d 537, 546, 909 P.2d 1303 (1996).


 Whatcom County, 128 Wn.2d at 546.


 The same would hold true for individuals charged with physical control under RCW 46.61.504.